EXHIBIT 10.4


Conformed through Amendment No. 1 to Receivables Purchase Agreement,
dated as of August 21, 2020
RECEIVABLES PURCHASE AGREEMENT


dated as of January 15, 2020


among


PDC FUNDING COMPANY IV, LLC, as Seller,


PATTERSON VETERINARY SUPPLY, INC., as Servicer,


THE CONDUITS PARTY HERETO,


THE FINANCIAL INSTITUTIONS PARTY HERETO,


THE PURCHASER AGENTS PARTY HERETO


and


MUFG BANK, LTD.,
as Agent






737919142 18589498
12794133v1






--------------------------------------------------------------------------------

Table of Contents


Page
ARTICLE I PURCHASE ARRANGEMENTS 1
Section 1.1 Purchase Facility 1
Section 1.2 Increases; Sale of Asset Portfolio 2
Section 1.3 Decreases 4
Section 1.4 Payment Requirements 4
Section 1.5 Reinvestments 5
Section 1.6 RPA Deferred Purchase Price 5
ARTICLE II PAYMENTS AND COLLECTIONS 5
Section 2.1 Payments 5
Section 2.2 Collections Prior to Amortization 5
Section 2.3 Collections Following Amortization 7
Section 2.4 Ratable Payments 8
Section 2.5 Payment Rescission 8
Section 2.6 Maximum Purchases In Respect of the Asset Portfolio 8
Section 2.7 Clean-Up Call; Limitation on Payments 8
ARTICLE III CONDUIT PURCHASES 9
Section 3.1 CP Costs 9
Section 3.2 CP Costs Payments 9
Section 3.3 Calculation of CP Costs 9
ARTICLE IV FINANCIAL INSTITUTION FUNDING 9
Section 4.1 Financial Institution Funding 9
Section 4.2 Financial Institution Yield Payments 10
Section 4.3 [Reserved] 10
Section 4.4 Financial Institution Discount Rates 10
Section 4.5 Suspension of the LIBO Rate or Replacement of the LIBO Rate 10
Section 4.6 Extension of Scheduled Termination Date 11
ARTICLE V REPRESENTATIONS AND WARRANTIES 13
Section 5.1 Representations and Warranties of the Seller Parties 13
ARTICLE VI CONDITIONS OF PURCHASES 18
Section 6.1 Conditions Precedent to Initial Purchase 18
Section 6.2 Conditions Precedent to All Purchases 18
ARTICLE VII COVENANTS 19
737919142 18589498
1




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 7.1 Affirmative Covenants of The Seller Parties 19
Section 7.2 Negative Covenants of The Seller Parties 28
ARTICLE VIII ADMINISTRATION AND COLLECTION 30
Section 8.1 Designation of Servicer 30
Section 8.2 Duties of Servicer 30
Section 8.3 Collection Notices 32
Section 8.4 Responsibilities of Seller 32
Section 8.5 Reports 32
Section 8.6 Servicing Fees 32
ARTICLE IX AMORTIZATION EVENTS 33
Section 9.1 Amortization Events 33
Section 9.2 Remedies 35
ARTICLE X INDEMNIFICATION 35
Section 10.1 Indemnities by The Seller Parties 35
Section 10.2 Increased Cost and Reduced Return 38
Section 10.3 Other Costs and Expenses 39
Section 10.4 Allocations 40
Section 10.5 Accounting Based Consolidation Event 40
Section 10.6 Required Rating 40
ARTICLE XI AGENT 40
Section 11.1 Authorization and Action 40
Section 11.2 Delegation of Duties 41
Section 11.3 Exculpatory Provisions 41
Section 11.4 Reliance by Agent 41
Section 11.5 Non-Reliance on Agent and Other Purchasers 42
Section 11.6 Reimbursement and Indemnification 42
Section 11.7 Agent in its Individual Capacity 42
Section 11.8 Successor Agent 43
ARTICLE XII ASSIGNMENTS; PARTICIPATIONS 43
Section 12.1 Assignments 43
Section 12.2 Participations 45
Section 12.3 Federal Reserve 45
737919142 18589498
2




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 12.4 Collateral Trustee 45
ARTICLE XIII PURCHASER AGENTS 45
Section 13.1 Purchaser Agents 45
ARTICLE XIV MISCELLANEOUS 46
Section 14.1 Waivers and Amendments 46
Section 14.2 Notices 47
Section 14.3 Ratable Payments 47
Section 14.4 Protection of Ownership Interests of the Purchasers 48
Section 14.5 Confidentiality 48
Section 14.6 Bankruptcy Petition 49
Section 14.7 Limitation of Liability 49
Section 14.8 CHOICE OF LAW 49
Section 14.9 CONSENT TO JURISDICTION 50
Section 14.10 WAIVER OF JURY TRIAL 50
Section 14.11 Integration; Binding Effect; Survival of Terms 50
Section 14.12 Counterparts; Severability; Section References 51
Section 14.13 MUFG Roles and Purchaser Agent Roles 51
Section 14.14 Characterization 51
Section 14.15 Excess Funds 52
Section 14.16 [Reserved] 52
Section 14.17 [Reserved] 52
Section 14.18 [Reserved] 52
Section 14.19 USA PATRIOT Act Notice 52


737919142 18589498
3





--------------------------------------------------------------------------------



EXHIBITS


Exhibit I -  Definitions
Exhibit II  - Form of Purchase Notice
Exhibit III - Places of Business of the Seller Parties; Locations
          of Records; Federal Employer Identification Number(s)
Exhibit IV - Names of Collection Banks; Collection Accounts
Exhibit V - Form of Compliance Certificate
Exhibit VI - [Reserved]
Exhibit VII - Form of Assignment Agreement
Exhibit VIII - Credit and Collection Policy
Exhibit IX - Form of Contract(s)
Exhibit X - Form of Monthly Report
Exhibit XI - Form of Performance Undertaking


SCHEDULES
Schedule A  - Commitments, Payment Addresses, Conduit Purchase Limits, Purchaser
          Agents and Related Financial Institutions
Schedule B - Documents to be delivered to Agent and Each Purchaser Agent on or
          prior to the Initial Purchase




        4
737919142 18589498

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
DEFINED IN THE BODY OF THE AGREEMENT
Affected Financial Institution 44
Agent 1
Aggregate Reduction 4
Amortization Event 33
Asset Portfolio 4
Assignment Agreement 44
Conduits 1
Consent Notice 12
Consent Period 12
Extension Notice 12
Financial Institutions 1
Indemnified Amounts 36
Indemnified Party 36
MUFG 1
MUFG Roles 51
Non-Renewing Financial Institution 12
Obligations 5
Other Costs 39
Other Sellers 40
Participant 45
Payment Instruction 4
Proposed Reduction Date 4
Purchase 1
Purchase Notice 2
Purchaser Agent Roles 52
Purchaser Agents 1
Purchasing Financial Institutions 44
PVSI 1
Ratings Request 39
Reduction Notice 4
Required Ratings 39
RPA Deferred Purchase Price 5
Seller 1
Seller Parties 1
Seller Party 1
Servicer 30
Servicing Fee 33
Terminating Financial Institution 13
Terminating Rate Tranche 10
Termination Date 7
Termination Percentage 7


        5
737919142 18589498


--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT


RECEIVABLES PURCHASE AGREEMENT
This Receivables Purchase Agreement, dated as of January 15, 2020, is by and
among PDC Funding Company IV, LLC, a Minnesota limited liability company (the
“Seller”), Patterson Veterinary Supply, Inc., a Minnesota corporation (together
with its successors and assigns “PVSI”), as initial Servicer (Servicer together
with Seller, the “Seller Parties” and each a “Seller Party”), the entities
listed on Schedule A to this Agreement under the heading “Financial Institution”
(together with any of their respective successors and assigns hereunder, the
“Financial Institutions”), the entities (if any) listed on Schedule A to this
Agreement under the heading “Conduit” (together with any of their respective
successors and assigns hereunder, the “Conduits”), the entities listed on
Schedule A to this Agreement under the heading “Purchaser Agent” (together with
any of their respective successors and assigns hereunder, the “Purchaser
Agents”) and MUFG Bank, Ltd. (“MUFG”), as agent for the Purchasers hereunder or
any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”). Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
The Seller intends to sell and assign to Agent for the benefit of the
Purchasers, the Receivables and certain other related assets.
MUFG has been requested and is willing to act as Agent on behalf of the Conduits
(if any) and the Financial Institutions in accordance with the terms hereof.
AGREEMENT
Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.
(a) Upon the terms and subject to the conditions hereof, during the period from
the date hereof to but not including the Facility Termination Date, Seller shall
sell and assign, as described in Section 1.2(b), the Asset Portfolio to Agent
for the benefit of the Purchasers, as applicable. In accordance with the terms
and conditions set forth herein, each Conduit may (in its sole discretion), and
each Financial Institution severally hereby agrees to, instruct Agent to make
cash payments to Seller of the related Cash Purchase Price in respect of the
Asset Portfolio (each such cash payment, an “Incremental Purchase”) on behalf of
such Purchasers, in each case and from time to time in an aggregate amount not
to exceed at such time (i) in the case of each Conduit, its Conduit Purchase
Limit, (ii) in the case of a Financial


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Institution, its Commitment and (iii) in the aggregate, the lesser of (A) the
Purchase Limit and (B) the aggregate amount of the Commitments. Any amount not
paid for the Asset Portfolio hereunder as Cash Purchase Price shall be paid to
Seller as the RPA Deferred Purchase Price pursuant to, and only to the extent
required by, the priority of payments set forth in Sections 2.2(b) and (c) and
otherwise pursuant to the terms of this Agreement (including Section 2.6).
(b) Seller may, upon at least 10 Business Days’ prior notice to Agent and each
Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$1,000,000 or an integral multiple thereof, (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit and (iii) the aggregate of the
Commitments for all of the Financial Institutions shall also be terminated in
whole or reduced in part, ratably among the Financial Institutions, by an amount
equal to such termination or reduction in the Purchase Limit.
Section 1.2 Increases; Sale of Asset Portfolio.
(a) Increases. Seller shall provide Agent and each Purchaser Agent with prior
notice in a form set forth as Exhibit II hereto of each Incremental Purchase (a
“Purchase Notice”) by 12:00 noon (Chicago time) at least three Business Days
prior to the requested date of such Incremental Purchase. Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable, shall specify the requested Cash Purchase Price (which shall not be
less than $1,000,000 and in additional increments of $100,000) and the requested
date of such Incremental Purchase (which shall be on a Business Day) and if the
Cash Purchase Price thereof is to be funded by any of the Financial
Institutions, the requested Discount Rate and Rate Tranche Period. Following
receipt of a Purchase Notice, each Purchaser Agent will promptly notify the
Conduit (if any) in such Purchaser Agent’s Purchaser Group of such Purchase
Notice and Agent and each Purchaser Agent will identify the Conduits (if any)
that agree to make the Purchase. If any Conduit declines to make a proposed
Incremental Purchase or if any Purchaser Group does not include a Conduit, such
Incremental Purchase will be made by (i) such declining Conduit’s Related
Financial Institution(s) or (ii) the Financial Institution(s) included in such
Purchaser Group that does not include a Conduit, as applicable, in accordance
with the rest of this Section 1.2(a). If the proposed Purchase or any portion
thereof is to be made by any of the Financial Institutions, the applicable
Purchaser Agent shall send notice of the proposed Purchase to the Financial
Institutions in such Purchaser Agent’s Purchaser Group, concurrently by
telecopier or email specifying (i) the date of such Incremental Purchase, which
date must be at least one Business Day after such notice is received by the
applicable Financial Institutions, (ii) each Financial Institution’s Pro Rata
Share of the aggregate Cash Purchase Price in respect of such Incremental
Purchase and (iii) the requested Discount Rate and the requested Rate Tranche
Period. On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI and the conditions set
forth in this Section 1.2(a), the Conduits and/or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of a Conduit that has agreed to make such
        2
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Purchase, such Conduit’s Pro Rata Share of the aggregate Cash Purchase Price in
respect of such Incremental Purchase or (ii) in the case of a Financial
Institution, such Financial Institution’s Pro Rata Share of the aggregate Cash
Purchase Price in respect of such Incremental Purchase. Each Financial
Institution’s obligation shall be several, such that the failure of any
Financial Institution to make available to Seller any funds in connection with
any Incremental Purchase shall not relieve any other Financial Institution of
its obligation, if any, hereunder to make funds available on the date of such
Incremental Purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any Incremental Purchase.
Notwithstanding anything to the contrary set forth in this Section 1.2(a) or
otherwise in this Agreement, the parties hereto hereby acknowledge and agree
that any Financial Institution may, in its reasonable discretion, by written
notice (a “Delayed Purchase Notice”) delivered to the Agent and the Seller no
later than 12:00 p.m. (Chicago time) on the Business Day immediately preceding
the applicable Incremental Purchase date elect (subject to the proviso below)
with respect to any Incremental Purchase to pay its Pro Rata Share of the
aggregate Cash Purchase Price in respect of such Incremental Purchase on or
before the thirty-fifth (35th) day following the date of the related Purchase
Notice (or if such day is not a Business Day, then on the next succeeding
Business Day) (the “Delayed Purchase Date”), rather than on the date requested
in such Purchase Notice (any Financial Institution making such an election, a
“Delayed Financial Institution”); provided, that, with respect to each Financial
Institution’s Purchaser Group, an amount equal to no more than 90.0% of such
Financial Institution’s Purchaser Group’s Commitment may be subject to a Delayed
Purchase Date.
No Delayed Financial Institution (or, for the avoidance of doubt, its related
Conduit) shall be obligated to pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price until the applicable Delayed Purchase Date. A
Delayed Financial Institution shall pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price on the applicable Delayed Purchase Date in
accordance with this Section 1.2(a); provided, however, that a Delayed Financial
Institution may, in its sole discretion, pay its Pro Rata Share of the
applicable aggregate Cash Purchase Price on any Business Day prior to such
Delayed Purchase Date. The Seller shall be obligated to accept the proceeds of
such Delayed Financial Institution’s portion of the applicable Cash Purchase
Price on the applicable Delayed Purchase Date in accordance with this Section
1.2(a). For the avoidance of doubt, a Delayed Financial Institution shall not be
deemed to have made any such Incremental Purchase until its applicable portion
of the Cash Purchase Price is paid.
The parties hereto hereby acknowledge and agree that they are implementing the
delayed funding mechanics provided for in this Section for the purpose of
effecting a more favorable “liquidity coverage ratio” (including as set forth in
“Basel III” or as “Basel III” or portions thereof may be adopted in any
particular jurisdiction) with respect to one or more Financial Institutions (or
its holding company). Upon the occurrence of any Regulatory Change reasonably
likely to eliminate such favorable effects with respect to all Financial
Institutions, so long as no Amortization Event or Potential Amortization Event
has occurred and is continuing, the Seller and Servicer may request in writing
delivered to the Agent and each Purchaser Agent that this Agreement be amended
such that the delayed funding mechanics set forth in this Section
        3
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
are removed. The Agent and each Purchaser Agent shall promptly notify the Seller
and Servicer if they consent to such request and such request may be accepted or
rejected by such parties in their sole discretion. Failure of the Agent or any
Purchaser Agent to notify the Seller or the Servicer within ten (10) Business
Days shall be deemed to constitute a rejection of such request.
(b) Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of Purchasers),
for the related Cash Purchase Price and the RPA Deferred Purchase Price,
effective on and as of the date of each Purchase hereunder, all of its right,
title and interest in, to and under all Receivables and the Related Security and
Collections relating to such Receivables (other than Seller’s title in and to
the Facility Account, which shall remain with Seller), in each case, existing as
of the date of such Purchase that have been acquired by Seller as provided
herein and in the other Transaction Documents on or prior to the date of such
Purchase. Purchaser’s right, title and interest in and to such assets is herein
called the “Asset Portfolio”.
Section 1.3 Decreases. Seller shall provide Agent with an irrevocable prior
written notice (a “Reduction Notice”) of any proposed reduction of the Aggregate
Capital from Collections no later than three (3) Business Days prior to the
proposed reduction date and Agent will promptly notify each Purchaser of such
Reduction Notice after Agent’s receipt thereof. Such Reduction Notice shall
designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of the Aggregate Capital shall occur (which date shall be a Settlement
Date), and (ii) the amount of the Aggregate Capital to be reduced that shall be
applied ratably to the aggregate Capital of the Conduits and the Financial
Institutions in accordance with the amount of Capital (if any) owing to the
Conduits (ratably to each Conduit, based on the ratio of such Conduit’s Capital
at such time to the aggregate Capital of all the Conduits at such time), on the
one hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably to each Financial Institution, based on the ratio of such Financial
Institution’s Capital at such time to the aggregate Capital of all of the
Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”), without regard to any unpaid RPA Deferred Purchase Price. Only one
(1) Reduction Notice shall be outstanding at any time. Concurrently with any
reduction of the Aggregate Capital pursuant to this Section, Seller shall pay to
the applicable Purchaser all Broken Funding Costs arising as a result of such
reduction. No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the prior written consent of Agent.
Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to (i) Agent, they shall be paid to Agent for its own
account, in accordance with the applicable instructions from time to time
notified by the Agent to such Person and (ii) any Purchaser Agent or Purchaser,
they shall be paid to the Purchaser Agent for such Person’s Purchaser Group, for
the account of such Person, in accordance with the applicable instructions from
time to time notified by such Purchaser Agent or Purchaser (each instruction set
forth in
        4
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
clauses (i) and (ii) being a “Payment Instruction”). Upon notice to Seller,
Agent (on behalf of itself and/or any Purchaser) may debit the Facility Account
for all amounts due and payable hereunder. All computations of Financial
Institution Yield, per annum fees or discount calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under any Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
If any amount hereunder or under any other Transaction Document shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
Section 1.5 Reinvestments. On each Business Day prior to the Final Payout Date,
the Servicer, on behalf of the Agent, shall pay to the Seller, out of
Collections of Receivables, the amount available for reinvestment in accordance
with Section 2.2(a). Each such payment is herein referred to as a
“Reinvestment”. All Reinvestments with respect to the applicable Purchasers
shall be made ratably on behalf of the applicable Purchasers in the relevant
Purchaser Group in accordance with the respective outstanding portions of the
Aggregate Capital funded by them.
Section 1.6 RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to Sections 2.2(b), 2.2(c) and 2.6, on each Business Day on and after
the Final Payout Date, Servicer, on behalf of Agent and the Purchasers, shall
pay to Seller an amount as deferred purchase price (the “RPA Deferred Purchase
Price”) equal to the Collections of Receivables then held or thereafter received
by Seller (or Servicer on its behalf) less any accrued and unpaid Servicing Fee.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the relevant Purchaser or Purchasers, on a full recourse basis: (a)
all amounts accrued or payable by Seller to any such Person as described in
Section 2.2 and (b) each of the following amounts, to the extent that such
amounts are not paid in accordance with Section 2.2: (i) such fees as set forth
in each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce the outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant
to Section 2.5 or 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables, (viii)
all Broken Funding Costs and (ix) all Default Fees (the fees, amounts and other
obligations described in clauses (a) and (b) collectively, the “Obligations”).
If any Person fails to pay any of the Obligations when due, such Person agrees
to pay, on demand, the Default Fee in respect thereof until paid.
Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law. If at any time
        5
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to Servicer for
payment in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and Agent.
Section 2.2 Collections Prior to Amortization.
(a) Collections Generally. On any day prior to the Amortization Date that
Servicer receives any Collections and/or Deemed Collections, the Servicer shall
set aside and hold in trust for the benefit of the Purchasers (or, if so
requested by the Agent, segregate in a separate account designated by the Agent,
which shall be an account maintained and controlled by the Agent unless the
Agent otherwise instructs in its sole discretion), for application in accordance
with the priority of payments set forth below, all Collections on Receivables
that are received by the Servicer or the Seller or received in any Lock-Box or
Collection Account and all Deemed Collections; provided, however, that so long
as each of the conditions precedent set forth in Section 6.2 are satisfied on
such date, the Servicer may release to the Seller from such Collections and
Deemed Collections the amount (if any) necessary to pay (i) the purchase price
for Receivables purchased by the Seller on such date in accordance with the
terms of the Receivables Sale Agreement or (ii) amounts owing by the Seller to
the Originators under the Subordinated Note.
(b) Application of Collections. On each Settlement Date, Servicer will apply
such Collections to make the following distributions in the following amounts
and order of priority:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, to Agent for the account of the Purchasers, all accrued and unpaid fees
under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield and any Broken Funding Costs,
third, if Servicer is not then Seller or an Affiliate of Seller, to Servicer in
payment of the Servicing Fee,
fourth, to the ratable reduction of Aggregate Capital an amount necessary to
ensure that after giving effect to such payment, the Net Portfolio Balance
equals or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Required
Reserve,
fifth, if Seller or an Affiliate of Seller is then acting as Servicer, to
Servicer in payment of the Servicing Fee,
sixth, to each Terminating Financial Institution, ratably based on such
Terminating Financial Institution’s Termination Percentage, for the reduction of
the Capital of each such Terminating Financial Institution,
        6
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
seventh, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and
eighth, the balance, if any, to Seller as RPA Deferred Purchase Price.
(c) Each Terminating Financial Institution shall be allocated a ratable portion
of Collections from the Scheduled Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable portion of
the RPA Deferred Purchase Price allocable to such Terminating Financial
Institution’s portion of the Asset Portfolio has been paid in full in accordance
with the priority of payments set forth in Section 2.2(c). This ratable portion
shall be calculated on the Termination Date of each Terminating Financial
Institution as a percentage equal to (i) Capital of such Terminating Financial
Institution outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Financial Institution’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.
Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust for the
benefit of the Purchasers (or, if so requested by the Agent, segregate in a
separate account designated by the Agent, which shall be an account maintained
and controlled by the Agent unless the Agent otherwise instructs in its sole
discretion), for application in accordance with the priority of payments set
forth below, all Collections on Receivables that are received by the Servicer or
the Seller or received in any Lock-Box or Collection Account and all Deemed
Collections. On and after the Amortization Date, Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) Agent apply such amounts at Agent’s direction to reduce the Aggregate
Capital and any other Aggregate Unpaids (it being understood and agreed that, in
any event, no portion of the RPA Deferred Purchase Price may be paid to Seller
on a date on or after the Amortization Date and prior to the Final Payout Date).
If there shall be insufficient funds on deposit to distribute funds in payment
in full of the aforementioned amounts, Servicer (or, following its assumption of
control of the Collection Accounts, the Agent) shall distribute funds in the
following order of priority:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,
third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
        7
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
including the Servicing Fee, if Seller, or one of its Affiliates is not then
acting as Servicer,
fourth, to the ratable reduction of Aggregate Capital to zero,
fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
sixth, to the ratable payment in full of all other Aggregate Unpaids, and
seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.
Section 2.4 Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.
Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to Agent (for
application to the Person or Persons who suffered such rescission, return or
refund), the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding, in each case, if such rescinded amounts have
not been paid under Section 2.2.
Section 2.6 Maximum Purchases In Respect of the Asset Portfolio. Notwithstanding
anything to the contrary in this Agreement, Seller shall ensure that the Net
Portfolio Balance shall at no time be less than the sum of (i) the Aggregate
Capital at such time, plus (ii) the Required Reserves at such time. If, on any
date of determination, the sum of (i) the Aggregate Capital, plus (ii) the
Required Reserves exceeds the Net Portfolio Balance, in each case at such time,
Seller shall pay to the Purchasers within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (allocated ratably based on the ratio of
each Purchaser’s Capital at such time to the Aggregate Capital at such time),
such that after giving effect to such payment, the Net Portfolio Balance equals
or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Required
Reserves, in each case at such time.
Section 2.7 Clean-Up Call; Limitation on Payments.
        8
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(a) Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to Agent and each
Purchaser Agent at least three (3) Business Days prior to the Proposed Reduction
Date), at any time following the reduction of the Aggregate Capital to a level
that is less than 10.0% of the Purchase Limit as of the date hereof, to
repurchase from the Purchasers all, but not less than all, of the Asset
Portfolio on any Settlement Date. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
any Purchaser, any Purchaser Agent or Agent. If, at any time, Servicer is not
Seller or an Affiliate of Seller, Seller may waive its repurchase rights under
this Section 2.7(a) by providing a written notice of such waiver to Agent and
each Purchaser Agent.
(b) Purchasers’ and Agent’s Limitation on Payments. Notwithstanding any
provision contained in this Agreement or any other Transaction Document to the
contrary, none of the Purchasers or Agent shall, and none of them shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
Seller in respect of any portion of the RPA Deferred Purchase Price, except to
the extent that Collections are available for distribution to Seller in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement or under any other Transaction Document shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance herewith or from any party to any Transaction
Document in accordance with the terms thereof in excess of funds necessary to
pay such Person’s matured and maturing Commercial Paper or other senior
indebtedness of such Person when due. Any amount which Agent or a Purchaser is
not obligated to pay pursuant to the operation of the two preceding sentences
shall not constitute a claim (as defined in § 101 of the Federal Bankruptcy
Code) against, or corporate obligation of, any Purchaser or Agent, as
applicable, for any such insufficiency unless and until such amount becomes
available for distribution to Seller pursuant to the terms hereof.
ARTICLE III
CONDUIT PURCHASES
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the outstanding
Capital associated with each of the Conduits for each day that any such Capital
is outstanding.
Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the outstanding Capital of each of the
Conduits for the related Settlement Period in accordance with Article II.
Section 3.3 Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.
        9
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
Section 4.1 Financial Institution Funding. The aggregate Capital associated with
the Purchases by the Financial Institutions shall accrue Financial Institution
Yield for each day during its Rate Tranche Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives notice to Agent and the applicable Purchaser Agent(s) of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
portion of the Asset Portfolio transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Alternate Base Rate. If
any pro rata portion of the Asset Portfolio of any Conduit is assigned or
transferred to, or funded by, any Funding Source of such Conduit pursuant to any
Funding Agreement or to or by any other Person, each such portion of the Asset
Portfolio so assigned, transferred or funded shall each be deemed to have a new
Rate Tranche Period commencing on the date of any such assignment, transfer or
funding, and shall accrue yield for each day during its Rate Tranche Period at
either the LIBO Rate or the Alternate Base Rate in accordance with the terms and
conditions hereof as if each such portion of the Asset Portfolio was held by a
Financial Institution. With respect to each such portion of the Asset Portfolio,
the assignee or transferee thereof, or the lender with respect thereto, shall be
deemed to be a Financial Institution in the applicable Conduit’s Purchaser Group
solely for the purposes of Sections 4.1, 4.2, 4.4 and 4.5 hereof.
Section 4.2 Financial Institution Yield Payments. On the Settlement Date for
each Rate Tranche Period with respect to the aggregate Capital of the Financial
Institutions, Seller shall pay to Agent (for the benefit of the Financial
Institutions) an aggregate amount equal to all accrued and unpaid Financial
Institution Yield for the entire Rate Tranche Period with respect to such
Capital in accordance with Article II. On the third Business Day immediately
preceding the Settlement Date for such Capital of each of the Financial
Institutions, each Financial Institution shall calculate the aggregate amount of
accrued and unpaid Financial Institution Yield for the entire Rate Tranche
Period for such Capital of such Financial Institution and shall notify Seller of
such aggregate amount.
Section 4.3 [Reserved].
Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each portion of the Capital of any of the
Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least
three (3) Business Days prior to the end of a Rate Tranche Period (a
“Terminating Rate Tranche”) with respect to which the LIBO Rate is being
requested as a new Discount Rate and (ii) at least one (1) Business Day prior to
the expiration of any Terminating Rate Tranche with respect to which the
Alternate Base Rate is being requested as a new Discount Rate, give each
Financial Institution (or Funding Source) irrevocable notice of the new Discount
Rate for the Capital or portion thereof associated with such Terminating Rate
Tranche. Until Seller gives notice to the applicable Financial Institution (or
Funding Source) of another Discount Rate, the initial Discount Rate for any
Capital of any Financial Institution pursuant to the terms and conditions hereof
(or assigned or transferred to, or
        10
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternate Base Rate.
Section 4.5 Suspension of the LIBO Rate or Replacement of the LIBO Rate.
(a) If any Financial Institution notifies Agent or its Purchaser Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Aggregate Capital in respect of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Capital at the LIBO Rate are not
available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining any portion of the Asset Portfolio or Capital at the
LIBO Rate, then Agent or such Purchaser Agent, as applicable, shall suspend the
availability of the LIBO Rate for the Financial Institutions in such Financial
Institution’s Purchaser Group and require Seller to select the Alternate Base
Rate for any Capital funded by the Financial Institutions in such Financial
Institution’s Purchaser Group accruing Financial Institution Yield at the LIBO
Rate.
(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Seller may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. (Chicago time) on the fifth (5th) Business Day after the
Agent has posted such proposed amendment to all Purchasers and the Seller so
long as the Agent has not received, by such time, written notice of objection to
such amendment from Purchasers comprising the Required Purchasers.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Purchasers comprising the Required Purchasers have
delivered to the Agent written notice that such Required Purchasers accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 4.5 will occur prior to the applicable Benchmark Transition
Start Date.
(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(d) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Seller and the Purchasers of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.
        11
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Any determination, decision or election that may be made by the Agent or
Purchasers pursuant to this Section 4.5, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 4.5.
(e) Benchmark Unavailability Period. Upon the Sellers’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Seller may revoke any
request for an Incremental Purchase to be made during any Benchmark
Unavailability Period. During any Benchmark Unavailability Period, the
Alternative Base Rate shall automatically apply for any Capital accruing at the
LIBO Rate and any selection by the Seller of the LIBO Rate shall automatically
be deemed to be a selection of the Alternative Base Rate.
Section 4.6 Extension of Scheduled Termination Date.
(a) Seller may request one or more 364-day extensions of the Scheduled
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Scheduled Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, each Purchaser Agent shall promptly notify the Financial
Institutions in such Purchaser Agent’s Purchaser Group of such Extension Notice.
Each Financial Institution may, in its sole discretion, by a revocable notice (a
“Consent Notice”) given to Agent and, if applicable, the Purchaser Agent in such
Financial Institution’s Purchaser Group on or prior to the 30th day prior to the
Scheduled Termination Date then in effect (such period from the date of the
Extension Notice to such 30th day being referred to herein as the “Consent
Period”), consent to such extension of such Scheduled Termination Date;
provided, however, that, except as provided in Section 4.6(b), such extension
shall not be effective with respect to any of the Financial Institutions if any
one or more Financial Institutions: (i) notifies Agent and, if applicable, the
Purchaser Agent in such Financial Institution’s Purchaser Group during the
Consent Period that such Financial Institution either does not wish to consent
to such extension or wishes to revoke its prior Consent Notice or (ii) fails to
respond to Agent and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group within the Consent Period (each Financial
Institution or its related Conduit, as the case may be, that does not wish to
consent to such extension or wishes to revoke its prior Consent Notice of fails
to respond to Agent and, if applicable, such Purchaser Agent within the Consent
Period is herein referred to as a “Non-Renewing Financial Institution”). If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Scheduled
Termination Date shall be irrevocably extended until the date that is 364 days
after the Scheduled Termination Date then in effect. Agent shall promptly notify
Seller of any Consent Notice or other notice received by Agent pursuant to this
Section 4.6(a).
(b) Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
        12
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Scheduled Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in MUFG’s Purchaser Group of such fact and each Purchaser Agent shall notify the
remaining Financial Institutions in such Purchaser Agent’s Purchaser Group of
such fact, and the then existing Scheduled Termination Date shall be extended
for an additional 364 days upon satisfaction of the conditions for an assignment
in accordance with Section 12.1, and the Commitment of each Non-Renewing
Financial Institution shall be reduced to zero. If the rights and obligations
under this Agreement and the other applicable Transaction Documents of each
Non-Renewing Financial Institution are not assigned as contemplated by this
Section 4.6(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Scheduled Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3), (ii) the Conduit Purchase Limit of each Conduit shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Conduit’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of a Terminating Financial Institution (after
application of Collections thereto pursuant to Section 2.2 and 2.3), all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Terminating Financial Institution prior to its termination as a Financial
Institution. For the avoidance of doubt, each reference to a Financial
Institution in the context of a Terminating Financial Institution shall be
deemed to refer to the related Conduit if such Conduit continues to have Capital
outstanding as a Terminating Financial Institution.
(c) Any requested extension of the Scheduled Termination Date may be approved or
disapproved by a Financial Institution in its sole discretion. In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Scheduled Termination
        13
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Date. Upon reduction to zero of the Commitment of a Financial Institution and
upon reduction to zero of the Capital of such Financial Institution, all rights
and obligations of such Financial Institution hereunder shall be terminated and
such Financial Institution shall no longer be a “Financial Institution”;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to the Capital held by such Financial Institution prior
to its termination as a Financial Institution.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase that:
(a) Existence and Power. Such Seller Party is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of organization. Such Seller Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.
(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.
(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or organization,
by-laws or limited liability company agreement (or equivalent governing
documents), (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
        14
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to Agent, the Purchaser Agents or the Purchasers
for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Seller Party or any of its
Affiliates to Agent, the Purchaser Agents or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.
(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i) Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority
        15
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
perfected security interest in each Receivable existing or hereafter arising and
in the Related Security and Collections with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.
(k) Jurisdiction of Organization; Places of Business and Locations of Records.
The principal places of business, jurisdiction of organization and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller
party’s organizational number assigned to it by its jurisdiction of organization
and such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).
(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box are listed on Exhibit IV or have been provided to Agent and each
Purchaser Agent in a written notice that complies with Section 7.2(b). Seller
has not granted any Person, other than Agent as contemplated by this Agreement,
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any Lock-Box or Collection Account, or
the right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box
or Collection Account at a future time or upon the occurrence of a future event.
Each Seller Party has taken all steps necessary to ensure that Agent has
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over all Collection Accounts. No funds other than the proceeds of
Receivables are deposited to the Collection Accounts.
(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since April 27, 2019, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the Closing Date, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of
        16
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.
(n) Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.
(o) Ownership of Seller. PVSI owns, directly or indirectly, 100% of the issued
and outstanding membership units of Seller, free and clear of any Adverse Claim.
Such membership units are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
(p) Not an Investment Company. Such Seller Party is not and, after giving effect
to the transactions contemplated hereby, will not be required to be registered
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), or any successor statute.
Seller is not a “covered fund” under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the “Volcker Rule”). In determining that Seller is not a “covered fund” under
the Volcker Rule, Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5)(A) or (B) of the
Investment Company Act and may also rely on other exemptions under the
Investment Company Act.
(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.
(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
Agent and each Purchaser Agent have been notified in accordance with Section
7.1(a)(vii) and receipt Agent’s and each Purchaser Agent’s consent to the extent
referenced therein.
(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.
        17
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u) Eligible Receivables. Each Receivable included in the Net Portfolio Balance
as an Eligible Receivable was an Eligible Receivable on the date of its purchase
by Seller under the Receivables Sale Agreement.
(v) Net Portfolio Balance. Seller has determined that, immediately after giving
effect to each Purchase hereunder (including the initial Purchase on the date
hereof), the Net Portfolio Balance equals or exceeds the sum of (i) the
Aggregate Capital, plus (ii) the Required Reserves, in each case, at such time.
(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(x) [Reserved].
(y) [Reserved].
(z) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. None of (a) the
Seller Parties or any of their respective Subsidiaries, Affiliates, directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby is a Sanctioned Person,
(b) the Seller Parties nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country, and (c) the Seller Parties has violated, been
found in violation of or is under investigation by any governmental authority
for possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws or of
any Sanctions. No proceeds received by any Seller Party or any of their
respective Subsidiaries or Affiliates in connection with any Purchase will be
used in any manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws
or Sanctions.
(aa) Policies and Procedures. Policies and procedures have been implemented and
maintained by or on behalf of each of the Seller Parties that are designed to
achieve compliance by the Seller Parties and their respective Subsidiaries,
Affiliates, directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, and the Seller Parties and their respective
Subsidiaries, Affiliates, officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and Sanctions.
        18
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(bb) Beneficial Ownership Rule. The Seller is an entity that is organized under
the laws of the United States or of any State and at least 51 percent of whose
common stock or analogous equity interest is owned by a Person whose common
stock or analogous equity interests are listed on the New York Stock Exchange or
the American Stock Exchange or have been designated as a NASDAQ National Market
Security listed on the NASDAQ stock exchange and is excluded on that basis from
the definition of Legal Entity Customer as defined in the Beneficial Ownership
Rule.
ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1 Conditions Precedent to Initial Purchase. The initial Purchase under
this Agreement is subject to the conditions precedent that (a) Agent and each
Purchaser Agent shall have received on or before the date of such Purchase those
documents listed on Schedule B, (b) Agent, each Purchaser Agent and each
Purchaser shall have received all fees and expenses required to be paid on or
prior to such date pursuant to the terms of this Agreement and/or any Fee
Letter, (c) Seller shall have marked its books and records with a legend
satisfactory to Agent identifying Agent’s interest therein, (d) Agent and each
Purchaser Agent shall have completed to its satisfaction a due diligence review
of each Originator’s and Seller’s billing, collection and reporting systems and
other items related to the Receivables and (e) each of the Purchasers shall have
received the approval of its credit committee of the transactions contemplated
hereby.
Section 6.2 Conditions Precedent to All Purchases. Each Incremental Purchase
(including the initial Incremental Purchase) and Reinvestment shall be subject
to the further conditions precedent that:
(a) in the case of each Incremental Purchase, Servicer shall have delivered to
Agent and each Purchaser Agent on or prior to the date of such Incremental
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports as and when due under Section 8.5;
(b) in the case of each Incremental Purchase, Agent and each Purchaser Agent
shall have received a duly executed Purchase Notice and such other approvals,
opinions or documents as Agent or any Purchaser Agent may reasonably request;
(c) in the case of each Reinvestment, after giving effect to such Reinvestment,
the Servicer shall be holding in trust for the benefit of the Purchasers an
amount of Collections sufficient to pay the sum of (i) all accrued and unpaid
Servicing Fees, CP Costs, Financial Institution Yield, Broken Funding Costs and
all other unpaid fees under any Fee Letter, in each case, through the date of
such Reinvestment, (ii) the amount by which the Aggregate Capital exceeds the
result of (x) the Net Portfolio Balance, minus (y) the Required Reserve and
(iii) the amount of all other accrued and unpaid Obligations through the date of
such Reinvestment; and
        19
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(d) on the date of such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Purchase shall
be deemed a representation and warranty by Seller that such statements are then
true):
(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;
(ii) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event;
(iii) the Aggregate Capital does not exceed the Purchase Limit and the Net
Portfolio Balance equals or exceeds the sum of (i) the Aggregate Capital, plus
(ii) the Required Reserves, in each case, both immediately before and after
giving effect to such Purchase; and
(iv) the Facility Termination Date shall not have occurred.
ARTICLE VII
COVENANTS
Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:
(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, (x) audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to Agent by independent public
accountants acceptable to Agent and (y) unaudited balance sheets of Seller as at
the close of such fiscal year and statements of income and retained earnings and
a statement of cash flows for Seller for such fiscal year, all certified by its
chief financial officer. Delivery within the time period specified above of
PDCo’s annual report on Form 10-K for such fiscal year (together with PDCo’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934, as amended) prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of clause (x) of this Section
7.1(a)(i), provided that the report of the independent public accountants
contained therein is acceptable to Agent.
        20
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.
(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which PDCo,
any Originator or any of their respective Subsidiaries files with the Securities
and Exchange Commission.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Agent’s and each Purchaser Agent’s consent
thereto.
(viii) Notices under Receivables Sale Agreement. Promptly upon its receipt of
any notice received or delivered pursuant to any provision of the Receivables
Sale Agreement, copies of the same.
(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent
        21
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
may from time to time reasonably request in order to protect the interests of
Agent and the Purchasers under or as contemplated by this Agreement.
(b) Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Servicer or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Servicer and its Subsidiaries
exceeds $1,000,000, (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Servicer that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and (3) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.
(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.
(iv) Termination Date. The occurrence of the “Purchase Termination Date” or any
“Purchase Termination Event” under and as defined in the Receivables Sale
Agreement.
(v) Defaults Under Other Agreements. The occurrence of a material default or an
event of default under any other financing arrangement pursuant to which such
Seller Party is a debtor or an obligor which has a principal amount of
$5,000,000 or more in the aggregate.
(vi) [Reserved].
(vii) Appointment of Independent Governor. The decision to appoint a new
governor of Seller as the “Independent Governor” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Governor.”
(c) Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the
        22
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain any such rights,
franchises or privileges or to so qualify could not reasonably be expected to
have a Material Adverse Effect.
(d) Audits. Such Seller Party will furnish to Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit Agent or any Purchaser Agent or any of their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or Servicer having
knowledge of such matters. Without limiting the foregoing, such Seller Party
will, annually and prior to any Financial Institution renewing its Commitment
hereunder, during regular business hours as requested by Agent or any Purchaser
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any Purchaser Agent or any of their respective agents or
representatives, to conduct a follow-up audit.
(e) Keeping and Marking of Records and Books.
(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable)
and the identification and segregation of Excluded Receivables. Servicer will
give Agent notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii) Such Seller Party (A) has on or prior to the Closing Date, marked its
master data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio and
(B) will, upon the request of Agent (x) mark each Contract with a legend
describing the Asset Portfolio and (y) deliver to Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.
(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and
        23
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.
(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require each Originator to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as Agent may reasonably request), and (ii) establish and maintain, in favor of
Agent, for the benefit of the Purchasers, a valid and perfected ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Agent for the benefit of the
Purchasers as Agent may reasonably request).
(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Patterson Entity and their
respective Affiliates. Therefore, from and after the Closing Date, Seller will
take all reasonable steps, including, without limitation, all steps that Agent,
any Purchaser Agent or any Purchaser may from time to time reasonably request,
to maintain Seller’s identity as a separate legal entity and to make it manifest
to third parties that Seller is an entity with assets and liabilities distinct
from those of each Patterson Entity and any Affiliates thereof and not just a
division of any Patterson Entity. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:
        24
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Patterson Entity or an Affiliate
thereof, Seller will lease such office at a fair market rent;
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E) conduct all transactions with each Patterson Entity and Servicer and their
respective Affiliates strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and any Patterson Entity or any Affiliate
thereof on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;
(F) at all times have a Board of Governors consisting of three members, at least
one member of which is an Independent Governor;
(G) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (1) the selection,
maintenance or replacement of the Independent Governor, (2) the dissolution or
liquidation of Seller or (3) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Governors (including the Independent Governor);
(H) maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;
(I) prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of any Patterson
Entity or any Affiliate thereof that include Seller, including any that are
        25
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate legal entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or Servicer in the performance
of its duties hereunder) is the account party and from which Seller alone (or
Servicer in the performance of its duties hereunder or Agent hereunder) has the
power to make withdrawals;
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Patterson Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));
(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from the Originators under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;
(M) maintain its articles of organization and bylaws in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its articles of organization or bylaws in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its articles of organization and bylaws, at all times that this Agreement is
in effect, provides for not less than ten (10) days’ prior written notice to
Agent of the replacement or appointment of any governor that is to serve as an
Independent Governor for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Governor” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Governor”;
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Performance Undertaking and the
        26
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
other Transaction Documents, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, the
Performance Undertaking or any other Transaction Document, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Sale Agreement, the Performance Undertaking, or
any other Transaction Document, or otherwise grant any indulgence thereunder,
without (in each case) the prior written consent of Agent and the Required
Purchasers;
(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion(s) issued by Briggs and Morgan,
P.A., as counsel for Seller, in connection with the Transaction Documents (as
such opinion(s) may be brought down or replaced from time to time), relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
(j) Collections. Such Seller Party will cause (1) all ACH Receipts to be
deposited immediately to a Collection Account and all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to any Seller Party
or any Affiliate of any Seller Party, such Seller Party will remit (or will
cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within one (1) Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers. Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control or establish “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Agent as contemplated by this Agreement. With respect to
each Collection Account, each Seller Party shall take all steps necessary to
ensure that Agent
        27
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
has “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) over each such Collection Account.
(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of any Conduit, Agent or any Financial Institution.
(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to Agent evidence satisfactory to
Agent of such insurance coverage. Copies of each policy shall be furnished to
Agent and any Purchaser in certificated form upon Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.
(m) Payments to Originators. With respect to any Receivable purchased by Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
(n) Federal Assignment of Claims Act; Etc. If requested by the Agent following
the occurrence of an Amortization Event, prepare and make any filings under the
Federal Assignment of Claims Act (or any other similar applicable law) with
respect to Government Receivables, that are necessary or desirable in order for
the Agent to enforce such Government Receivable against the Obligor thereof.
(o) Product Return Estimate. Include in each Monthly Report delivered to Agent
and each Purchaser Agent, the Product Return Estimate for the then outstanding
Receivables as of the Cut-Off Date for the prior Fiscal Month, including the
specific amounts related to each applicable Obligor. The Product Return Estimate
shall be calculated by the Servicer, on behalf of the Seller, in the ordinary
course based on the Dilution then expected to occur with respect to the then
outstanding Receivables solely as a result of product returns and as reasonably
determined by the Servicer. Additionally, the Servicer shall deliver such other
information and reports reasonably requested by the Agent or any Purchaser Agent
with respect to the Product Return Estimate, including a comparison of the
Product Return Estimate to the actual Dilution with respect to product returns,
in form and substance reasonably satisfactory to the Agent.
(p) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller Party
will cause policies and procedures to be maintained and enforced by or on behalf
of such Seller Party that are designed to promote and achieve compliance, by the
Seller Parties and
        28
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
each of their Subsidiaries, Affiliates and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.
(q) Beneficial Ownership Rule. Promptly following any change that would result
in a change to the status of the Seller as an excluded “Legal Entity Customer”
under the Beneficial Ownership Rule, the Seller shall execute and deliver to the
Agent a Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to the Agent.
Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a) Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to Agent all financing statements,
instruments, opinions and other documents requested by Agent and each Purchaser
Agent in connection with such change or relocation; provided, however, that the
Seller shall not change its jurisdiction of organization without the prior
written consent of the Agent.
(b) Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Agent and each Purchaser Agent shall have received, at least ten (10)
days before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.
(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
        29
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Agent and the Purchasers provided
for herein), and Seller will defend the right, title and interest of Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.
(e) Net Portfolio Balance. At no time prior to the Amortization Date shall
Seller permit the Net Portfolio Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Required Reserves, in each case,
at such time.
(f) Termination Date Determination. Seller will not designate the Purchase
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of Agent and each Purchaser Agent, except with respect to the occurrence
of such Purchase Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.
(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
(h) Collections. No Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Collection Account cash or cash
proceeds other than Collections. Except as may be required by Agent pursuant to
the last sentence of Section 8.2(b), no Seller Party will deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Collections or
proceeds thereof to any lock-box account or to any other account not covered by
a Collection Account Agreement.
(i) Change in Product Return Estimate. The Servicer will not make any material
change in the methodology used to calculate the Product Return Estimate without
the prior written consent of the Agent and each Purchaser Agent.
(j) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  No Seller Party
will request any Purchase, and shall procure that its respective Subsidiaries,
Affiliates, directors, officers, employees and agents shall not use, the
proceeds of any Purchase (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism
Laws, (B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.
(k) Evading and Avoiding. No Seller Party will engage in, or permit any of its
Subsidiaries, Affiliates or any director, officer, employee, agent or other
Person acting
        30
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
on behalf of such Seller Party or any of its Subsidiaries in any capacity in
connection with or directly benefitting from the Agreement to engage in, or to
conspire to engage in, any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables on behalf of Agent and the Purchasers shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. PVSI is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer for Agent and the
Purchasers pursuant to the terms of this Agreement. Agent (on behalf of the
Purchasers) may, and at the direction of the Required Purchasers shall, at any
time following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PVSI or any successor Servicer.
(b) Without the prior written consent of Agent and the Required Purchasers, PVSI
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by PVSI. If at any time Agent shall
designate as Servicer any Person other than PVSI, all duties and
responsibilities theretofore delegated by PVSI to Seller and any Originator may,
at the discretion of Agent, be terminated forthwith on notice given by Agent to
PVSI and to Seller.
(c) Notwithstanding the foregoing subsection (b), (i) PVSI shall be and remain
primarily liable to Agent, the Purchaser Agents and the Purchasers for the full
and prompt performance of all duties and responsibilities of Servicer hereunder
and (ii) Agent, the Purchaser Agents and the Purchasers shall be entitled to
deal exclusively with PVSI in matters relating to the discharge by Servicer of
its duties and responsibilities hereunder. Agent, the Purchaser Agents and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than PVSI in order for communication to Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. PVSI, at
all times that it is Servicer, shall be responsible for providing any
sub-servicer or other delegate of Servicer with any notice given to Servicer
under this Agreement.
Section 8.2 Duties of Servicer. (a) Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.
        31
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(b) Servicer will instruct all Obligors to pay all Collections either (i)
directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box. Servicer
shall cause any payments made by means of automatic electronic funds transfer to
be deposited directly into a Collection Account from each Obligor’s relevant
account. Servicer shall effect a Collection Account Agreement with each bank
party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of Servicer, to not constitute Collections or other proceeds
of the Receivables or the Related Security, Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date Agent delivers a Collection Notice to any Collection
Bank pursuant to Section 8.3, Agent may request that Servicer, and Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new lock-box or depositary account specified
by Agent and, at all times thereafter, Seller and Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new lock-box, post office box or depositary account any cash or
payment item other than Collections.
(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the benefit of the Purchasers, the Collections in accordance with Article
II. Servicer shall, upon the request of Agent, segregate, in a manner acceptable
to Agent, all cash, checks and other instruments received by it from time to
time constituting Collections from the general funds of Servicer or Seller prior
to the remittance thereof in accordance with Article II. If Servicer shall be
required to segregate Collections pursuant to the preceding sentence, Servicer
shall segregate and deposit with a bank designated by Agent such allocable share
of Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of Agent, the Purchaser Agents or
the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, Agent shall have the absolute and unlimited right to direct
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
(e) Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of Agent, deliver or
make available to Agent all such Records, at a place selected by Agent. Servicer
shall, as soon as practicable following receipt thereof turn over to Seller any
cash collections or other cash proceeds received with respect to Indebtedness
not constituting Receivables. Servicer shall, from time to time at the request
of any Purchaser,
        32
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
furnish to the Purchasers (promptly after any such request) a calculation of the
amounts set aside for the Purchasers pursuant to Article II.
(f) Any payment by an Obligor in respect of any Indebtedness or other liability
owed by it to the applicable Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
Section 8.3 Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices. Seller hereby transfers to Agent for the benefit
of the Purchasers, effective when Agent delivers such notices, the dominion and
control and “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of each Lock-Box, each Collection Account and the
amounts on deposit therein. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes Agent, and agrees that Agent shall be entitled to (i) endorse
Seller’s name on checks and other instruments representing Collections, (ii)
enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of Agent rather than Seller.
Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
Section 8.5 Reports. Servicer shall prepare and forward to Agent and each
Purchaser Agent (i) three Business Days prior to each Settlement Date and at
such times as Agent or any Purchaser Agent shall request, a Monthly Report and
(ii) at such times as Agent or any Purchaser Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables. Unless
otherwise requested by Agent or any Purchaser Agent, all computations in such
Monthly Report shall be made as of the close of business on the last day of the
Accrual Period preceding the date on which such Monthly Report is delivered.
Section 8.6 Servicing Fees. In consideration of PVSI’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PVSI shall
continue to perform as Servicer hereunder, PVSI shall be paid a fee (the
“Servicing Fee“) in accordance with the priority of payments set forth in
Sections 2.2(b) and 2.3, as applicable, on the 19th calendar day of each month
(or, if such day is not a Business Day, then the next Business Day thereafter),
in arrears for the immediately preceding Fiscal Month, equal to the Servicing
Fee Rate of the average Net Portfolio Balance during such period, as
compensation for its servicing activities.
        33
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.
(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made.
(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $10,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.
(d) (i) Any Seller Party, the Performance Provider or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against any Seller Party, the Performance Provider or any of
their respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, and solely in
the case of Servicer and the Performance Provider and a proceeding instituted
against (and not by) such Person, such proceeding is not dismissed within 60
days; or (iii) any Seller Party, the Performance Provider or any of their
respective Subsidiaries shall take any corporate or other action to authorize
any of the actions set forth in clauses (i) or (ii) above in this subsection
(d).
(e) Seller shall fail to comply with the terms of Section 2.6.
(f) As at the end of any Fiscal Month:
        34
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(i) the average of the Losses-to-Liquidation Ratio for such Fiscal Month and
each of the two immediately preceding Fiscal Months shall exceed 1.0%,
(ii) the average of the Default Ratio for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall exceed 8.0%, or
(iii) the average of the Dilution Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 3.0%,
(g) A Change of Control shall occur.
(h) [Reserved].
(i) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $10,000,000, individually or in the aggregate, shall be
entered against Servicer on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.
(j) The “Purchase Termination Date” or any “Purchase Termination Event” under
and as defined in the Receivables Sale Agreement shall occur under the
Receivables Sale Agreement or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Receivables Sale
Agreement; or Seller shall for any reason cease to purchase, or cease to have
the legal capacity to purchase, or otherwise be incapable of accepting
Receivables from any Originator under the Receivables Sale Agreement.
(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or Agent for the benefit of the Purchasers shall cease to have a
valid and perfected ownership or first priority perfected security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.
(l) [Reserved].
(m) [Reserved].
(n) PDCo’s Leverage Ratio shall exceed the applicable amount set forth in
Section 6.20 of the Credit Agreement as of any applicable period(s) or date(s)
set forth in Section 6.20 of the Credit Agreement.
(o) Performance Provider shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the
        35
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Performance Provider, or Performance
Provider shall directly or indirectly contest in any manner such effectiveness,
validity, binding nature or enforceability.
(p) PDCo’s Interest Expense Coverage Ratio shall be less than the applicable
amount set forth in Section 6.21 of the Credit Agreement as of any applicable
period(s) or date(s) set forth in Section 6.21 of the Credit Agreement.
(q) Any Person shall be appointed as an Independent Governor of Seller without
prior notice thereof having been given to Agent in accordance with Section
7.1(b)(vii) or without the written acknowledgement by Agent that such Person
conforms, to the satisfaction of Agent, with the criteria set forth in the
definition herein of “Independent Governor.”
(r) Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Legal Maturity Date.
Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of Agent, the Purchaser Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that Agent, any Purchaser Agent, any Funding Source, any Purchaser or any
of their respective Affiliates may have hereunder or under applicable law, (A)
Seller hereby agrees to indemnify (and pay upon demand to) Agent, each Purchaser
Agent, each Funding Source, each Purchaser
        36
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
and their respective Affiliates, successors, assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement, or the
use of the proceeds of any Purchase hereunder, or the acquisition, funding or
ownership either directly or indirectly, by any Indemnified Party of an interest
in the Asset Portfolio, Receivables, or any Receivable or any Contract or any
Related Security, or any action or inaction of any Seller Party, and (B)
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of Servicer’s activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):
(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
(i) any representation or warranty made by any Seller Party, any Originator or
Performance Provider (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;
(ii) the failure by Seller, Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
        37
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii) any failure of Seller, Servicer, any Originator or Performance Provider to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds
(including collections of Excluded Receivables);
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event described in Section 9.1(d);
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
        38
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(xi) any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of Agent or the Purchasers with respect to any Receivable or the value of
any such Receivable;
(xiv) any attempt by any Person to void any Purchase under statutory provisions
or common law or equitable action;
(xv) the failure of any Receivable included in the calculation of the Net
Portfolio Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included; and
(xvi) any civil penalty or fine assessed by OFAC or any other governmental
authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Party in connection with the Transaction Documents
as a result of any action of the Seller or any of its respective Affiliates.
Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change (i)
subjects any Purchaser or any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by Section
10.1) or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source or a Purchaser, or credit extended by a Funding Source or a Purchaser
pursuant to a Funding Agreement or this Agreement or (iii) imposes any other
condition the result of which is to increase the cost to a Funding Source or a
Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or
        39
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
to require any payment calculated by reference to the amount of interests or
loans held or interest received by it, then, upon demand by Agent, Seller shall
pay to Agent, for the benefit of the relevant Funding Source or Purchaser, such
amounts charged to such Funding Source or Purchaser or such amounts to otherwise
compensate such Funding Source or such Purchaser for such increased cost or such
reduction.
(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.
(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Change, and such Purchaser or Funding Source believes that having the
Facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to
Seller and Servicer (a “Ratings Request”) that such Purchaser or Funding Source
intends to request a public rating of the Facility from one credit rating agency
selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least AA equivalent (the “Required Rating“). Seller and Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to Agent, Purchaser or
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. Seller shall pay the
initial fees payable to the credit rating agency for providing the rating and
all ongoing fees payable to the credit rating agency for their continued
monitoring of the rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the Facility prior to demanding any such
compensation from Seller.
Section 10.3 Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on
demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this
        40
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Agreement following an Amortization Event. Seller shall reimburse each Conduit
on demand for all other costs and expenses incurred by such Conduit (“Other
Costs”), including, without limitation, the cost of auditing such Conduit’s
books by certified public accountants, the cost of rating the Commercial Paper
of such Conduit by independent financial rating agencies, and the reasonable
fees and out-of-pocket expenses of counsel for such Conduit or any counsel for
any shareholder of such Conduit with respect to advising such Conduit or such
shareholder as to matters relating to such Conduit’s operations.
Section 10.4 Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.
Section 10.5 Accounting Based Consolidation Event. Upon demand by Agent, Seller
shall pay to Agent, for the benefit of the relevant Funding Source, such amounts
as such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Funding Source, (ii) reduction in the rate of
return on such Funding Source’s capital or reduction in the amount of any sum
received or receivable by such Funding Source or (iii) internal capital charge
or other imputed cost determined by such Funding Source to be allocable to
Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit, that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.5 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to Seller and shall be conclusive absent
manifest error. Seller shall pay such Funding Source the amount as due on any
such certificate on the next Settlement Date following receipt of such notice.
Section 10.6 Required Rating. Agent shall have the right at any time to request
that a public rating of the Facility of at least the Required Rating be obtained
from one credit rating agency acceptable to Agent. Each of Seller and Servicer
agree that they shall cooperate with Agent’s efforts to obtain the Required
Rating, and shall provide Agent, for distribution to the applicable credit
rating agency, any information requested by such credit rating agency for
purposes of providing the Required Rating. Any Ratings Request shall be in
writing, and if the Required Rating is not obtained within 60 days following the
date of such Ratings Request (unless the failure to obtain the Required Rating
is solely the result of Agent’s failure to provide the credit rating agency with
sufficient information to permit the credit rating agency to perform their
analysis, and is not the result of Seller or Servicer’s failure to cooperate or
provide
        41
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
sufficient information to Agent), (i) upon written notice by Agent to Seller,
the Amortization Date shall occur, and (ii) outstanding Capital shall thereafter
incur the Default Fee and costs associated with obtaining the Required Rating
hereunder shall be paid by Seller or Servicer.
ARTICLE XI
AGENT
Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints MUFG to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes Agent to authorize and file each of the Uniform
Commercial Code financing or continuations statements (and amendments thereto
and assignments or terminations thereof) on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).
Section 11.2 Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3 Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
        42
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the ownership, perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. Agent
shall not be under any obligation to any Purchaser to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. Agent shall not
be deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless Agent has received notice from Seller or a Purchaser.
Section 11.4 Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.
Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Purchaser Agent agrees to reimburse and indemnify Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment (or, in the case of an indemnifying Purchaser Agent, ratably based on
the Commitment(s) of each Financial Institution in such Purchaser Agent’s
Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by Seller Parties (i) for any amounts for which Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses incurred by Agent, in its capacity as Agent and
acting on behalf of the Purchasers, in
        43
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.
Section 11.7 Agent in its Individual Capacity. Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Seller Party or any Affiliate of any Seller Party as though Agent were not
Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this Agreement, Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not Agent, and the terms
“Financial Institution,” “Related Financial Institution,” “Purchaser,”
“Financial Institutions,” “Related Financial Institutions” and “Purchasers”
shall include Agent in its individual capacity.
Section 11.8 Successor Agent. Agent may, upon 10 Business Days’ notice to Seller
and the Purchasers, and Agent will, upon the direction of all of the Purchasers
(other than Agent, in its individual capacity) resign as Agent. If Agent shall
resign, then the Required Purchasers during such five-day period shall appoint
from among the Purchasers and the Purchaser Agents a successor agent. If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of Agent hereunder and under the
other Transaction Documents and Seller and Servicer (as applicable) shall make
all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1 Assignments. (a) (I) Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned; provided, however,
that no Conduit shall transfer, sell or assign its rights in all or any part of
the Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. Further, Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any portion of the Asset Portfolio of any Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to and included such party (provided that (i) the
Capital of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of
        44
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
funds, respectively, and (ii) the Capital of any other such assignee shall
accrue Financial Institution Yield pursuant to Section 4.1), and no such
assignment shall in any way impair the rights and benefits of any Conduit
hereunder.
(II) Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement; provided, however, that Seller may assign its
right to receive the RPA Deferred Purchase Price or any portion thereof, which
right shall be freely assignable by Seller without the consent of Agent, any
Purchaser or any Purchaser Agent so long as no Amortization Event has occurred
that has not been waived in accordance with the terms hereof and the
Amortization Date has not occurred, upon prior written notice of such assignment
to Agent; provided, that the related assignee has agreed, in a writing in form
and substance reasonably satisfactory to Agent, to (i) all of the terms and
conditions hereunder in respect of payment of the RPA Deferred Purchase Price
(including Section 2.7(b)), (ii) a non-petition clause in favor of each of
Seller and each Conduit in substantially the form of Section 14.6 and (iii) a
limitation on payment clause in favor of Agent and each Purchaser in
substantially the form of Section 2.7(b).
(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that no Financial Institution shall
transfer, sell or assign its rights in all or any part of the Asset Portfolio at
any time prior to the Amortization Date unless the RPA Deferred Purchase Price
allocable to the Asset Portfolio (or such relevant portion thereof), as
determined by Agent to be allocable to such assigned interest on a pro rata
basis, has been paid in full or is being assumed by the applicable transferee.
The consent of the Conduit in such selling Financial Institution’s Purchaser
Group shall be required prior to the effectiveness of any such assignment. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s and (ii) agree to deliver to Agent,
promptly following any request therefor by Agent or the Conduit in such selling
Financial Institution’s Purchaser Group, an enforceability opinion in form and
substance satisfactory to Agent and such Conduit. Upon delivery of the executed
Assignment Agreement to Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or Agent shall be
required.
(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or Agent, to assign all of its rights
and obligations hereunder to (x) another Financial Institution in such Affected
Financial Institution’s Purchaser Group or (y) another funding entity nominated
by
        45
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Agent and acceptable to the Conduit in such Affected Financial Institution’s
Purchaser Group, and willing to participate in this Agreement through the
Scheduled Termination Date in the place of such Affected Financial Institution;
provided that the Affected Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Financial
Institution’s Pro Rata Share of the Aggregate Capital and Financial Institution
Yield owing to the Financial Institutions in such Affected Financial
Institution’s Purchaser Group and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Asset Portfolio of
the Financial Institutions in such Affected Financial Institution’s Purchaser
Group; provided, further, that, if such assignment occurs at any time prior to
the Amortization Date, the Affected Financial Institution shall (x) pay in full
or (y) provide that the related Assignment Agreement requires the assignee to
assume, the RPA Deferred Purchase Price allocable to the Asset Portfolio (or
such relevant portion thereof), as determined by Agent to be allocable to such
assigned interest on a pro rata basis.
Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller Party, each Conduit, each other Financial Institution, each
Purchaser Agent and Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).
Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.
Section 12.4 Collateral Trustee. Notwithstanding any other provision of this
Agreement to the contrary, any Conduit may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, its portion of the Asset Portfolio and any rights to payment of
Capital and CP Costs) under this Agreement to secure obligations of such Conduit
to a collateral trustee or security trustee under its Commercial Paper program,
without notice to or consent of Seller or Agent; provided that no such pledge or
grant of a
        46
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
security interest shall release a Conduit from any of its obligations hereunder,
or substitute any such pledgee or grantee for such Conduit as a party hereto.
ARTICLE XIII
PURCHASER AGENTS
Section 13.1 Purchaser Agents. Each Purchaser Group may (but is not required to)
designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent shall
become a party to this Agreement and shall authorize such Purchaser Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. Unless otherwise notified in writing to the contrary by the applicable
Purchaser, Agent and the Seller Parties shall provide all notices and payments
specified to be made by Agent or any Seller Party to a Purchaser hereunder to
such Purchaser’s Purchaser Agent, if any, for the benefit of such Purchaser,
instead of to such Purchaser. Each Purchaser Agent may perform any of the
obligations of, or exercise any of the rights of, any member of its Purchaser
Group and such performance or exercise shall constitute performance of the
obligations of, or exercise of the rights of, such member hereunder. In
performing its functions and duties hereunder and under the other Transaction
Documents, each Purchaser Agent shall act solely as agent for the Purchasers in
such Purchaser Agent’s Purchaser Group and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
any other Purchaser or any Seller Party or any of such Purchaser’s or Seller
Party’s successors or assigns. The appointment and authority of each Purchaser
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each member of MUFG’s Purchaser Group hereby designates MUFG,
and MUFG hereby agrees to perform the duties and obligations of, such Purchaser
Group’s Purchaser Agent.
ARTICLE XIV
MISCELLANEOUS
Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the direction
of the Required Purchasers, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:
        47
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(i) without the consent of each affected Purchaser, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers, Section
4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Eligible Receivable,” “Excess
Concentration” “Required Reserves,” “Net Portfolio Balance” “Servicing Fee Rate”
or “RPA Deferred Purchase Price” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or
(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.
Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2. Seller hereby authorizes Agent and the Purchasers to effect Purchases and
Rate Tranche Period and Discount Rate selections based on telephonic notices
made by any Person whom Agent or applicable Purchaser in good faith believes to
be acting on behalf of Seller. Seller agrees to deliver promptly to Agent and
each applicable Purchaser a written confirmation of each
        48
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by Agent and/or the
applicable Purchaser, the records of Agent and/or the applicable Purchaser shall
govern absent manifest error.
Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Sections 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, Seller will, upon the request of Agent, file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Agent may reasonably request, to perfect,
protect or evidence such valid ownership of or first priority perfected security
interest in the Asset Portfolio. At any time following the occurrence of an
Amortization Event, Agent may, or Agent may direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Agent or its designee. Seller or Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.
(b) If any Seller Party fails to perform any of its obligations hereunder, Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and
        49
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
absolute discretion deems necessary or desirable to perfect and to maintain the
ownership of or first priority perfected security interest in the interests of
the Purchasers in the Receivables. This appointment is coupled with an interest
and is irrevocable. The authorization by each Seller Party set forth in the
second sentence of this Section 14.4(b) is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including, without limitation, Section 9-509 thereof.
Section 14.5 Confidentiality. (a) Each Seller Party, Agent, each Purchaser Agent
and each Purchaser shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Agent, the Financial Institutions, the Purchaser Agents or the Conduits by
each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser Agent
or any Conduit to any collateral trustee or security trustee, any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
MUFG or any Purchaser Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of and agrees to maintain the
confidential nature of such information. In addition, the Purchasers, the
Purchaser Agents and Agent may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
Section 14.6 Bankruptcy Petition. (a) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
(b) Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization,
        50
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Seller Party or any other Person against any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT
THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
AGENT OR ANY PURCHASER IN THE ASSET PORTFOLIO IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).
Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK
CITY, NEW YORK.
        51
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 14.11 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy) and shall inure to the benefit of the Indemnified Parties
and their successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification, payment and other provisions of Article X, and
Sections 2.7(b), 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13 MUFG Roles and Purchaser Agent Roles.
(a) Each of the Purchasers and Purchaser Agents acknowledges that MUFG acts, or
may in the future act, (i) as administrative agent for any Conduit or any
Financial Institution in MUFG’s Purchaser Group, (ii) as issuing and paying
agent for certain Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for certain Commercial Paper and (iv) to
provide other services from time to time for any Conduit or any Financial
Institution in MUFG’s Purchaser Group (collectively, the “MUFG Roles”). Without
limiting the generality of this Section 14.13, each Purchaser and each Purchaser
Agent hereby
        52
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
acknowledges and consents to any and all MUFG Roles and agrees that in
connection with any MUFG Role, MUFG may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent for any Conduit.
(b) Each of the Purchasers acknowledges that each Purchaser Agent acts, or may
in the future act, (i) as administrative agent for the Conduit in such Purchaser
Agent’s Purchaser Group or any Financial Institution in such Purchaser Agent’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the
“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.
Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Purchaser Agent and Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Purchaser
Agent or Agent or any assignee thereof of any obligation of Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.
(b) In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. Seller hereby authorizes the filing of financing statements describing
the collateral covered thereby as “all of debtor’s personal property and assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Section 14.14. Agent, the Purchaser
Agents and the Purchasers shall have, in addition to the rights and remedies
that they may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.
        53
737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Section 14.15 Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.
Section 14.16 [Reserved].
Section 14.17 [Reserved].
Section 14.18 [Reserved].
Section 14.19 USA PATRIOT Act Notice. Each Financial Institution that is subject
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) herby notifies the Seller Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Seller Party, which information includes the name, address, tax
identification number and other information that will allow such Financial
Institution to identify such Seller Party in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act.
Promptly following any request therefor, the Seller shall deliver to the each
Financial Institution all documentation and other information required by bank
regulatory authorities requested by such Financial Institution for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Rule or other applicable anti-money laundering
laws, rules and regulations.
(Signature Pages Follow)
        54
737919142 18589498


--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT


WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.




Conformed copy of agreement does not contain signatures as signatories only sign
individual amendments
        S-1
737919142 18589498
12794133v1






--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.
“ACH Receipts” means funds received in respect of Automatic Debit Collections.
“Adjusted Dilution Ratio” means, as of any day, the average of the Dilution
Ratios for the preceding twelve Fiscal Months.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Financial Institution” has the meaning set forth in Section 12.1(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.
“Aggregate Reduction” has the meaning set forth in Section 1.3.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital and all other unpaid Obligations (whether due or
accrued) at such time.
“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the greater of (i) 0.00% and
(ii) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBO Rate for any day shall be equal to the
Ex. I-1


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as published by Reuters (or any successor thereto) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Amendment Date” means August 21, 2020.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from Agent following the occurrence of any other Amortization Event, (iv)
the Business Day specified in a written notice from Agent following the failure
to obtain the Required Ratings within 60 days following delivery of a Ratings
Request to Seller and Servicer, and (v) the date which is 5 Business Days after
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.
“Amortization Event” has the meaning set forth in Article IX.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, any Originator or any of
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, but not limited to, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, and any other
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other law of the United States,
Canada or any member state of the European Union now or hereafter enacted to
monitor, deter or otherwise prevent: (i) terrorism or (ii) the funding or
support of terrorism or (iii) money laundering.
“APAK Receivable” means a Receivable: (i) created in connection with the
refinancing of one or more existing Receivables; (ii) for which such refinancing
is being entered into by the Obligor of such existing Receivables with a finance
company; (iii) which is identified in the books and records of the Originator as
“APAK funded” (or words to that effect) and (iv) for which the related existing
Receivables will constitute Excluded Receivables after giving effect to such
refinancing.
“Asset Portfolio” has the meaning set forth in Section 1.2(b).
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
Ex. I-2


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Rate
Tranche Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Seller giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternative Base Rate,” the definition of “Rate
Tranche Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
Ex. I-3


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for the
LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Purchasers, as applicable, by notice to the Seller, the Agent (in the
case of such notice by the Required Purchasers) and the Purchasers.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 4.5
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 4.5.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced for any reason on any day other than a Settlement Date or (ii) is
assigned, transferred or funded pursuant to a Funding Agreement or otherwise
transferred or terminated on a date prior to the
Ex. I-4


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
date on which it was originally scheduled to end; an amount equal to the excess,
if any, of (A) the CP Costs or Financial Institution Yield (as applicable) that
would have accrued during the remainder of the Rate Tranche Periods or the
tranche periods for Commercial Paper determined by the applicable Purchaser
Agent or Agent to relate to such Capital (as applicable) subsequent to the date
of such reduction, assignment, transfer, funding or termination of such Capital
if such reduction, assignment, transfer, funding or termination had not
occurred, over (B) the income, if any, actually received net of any costs of
redeployment of funds during the remainder of such period by the holder of such
Capital from investing the portion of such Capital not so allocated. In the
event that the amount referred to in clause (B) exceeds the amount referred to
in clause (A), the relevant Purchaser or Purchasers agree to pay to Seller the
amount of such excess. All Broken Funding Costs shall be due and payable
hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus (B)
the sum of the aggregate amount of Collections and other payments received by
Agent or such Purchaser, as applicable, which in each case are applied to reduce
such Purchaser’s Capital in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
“Cash Purchase Price” means, with respect to any Incremental Purchase of any
portion of the Asset Portfolio, the amount paid to Seller for such portion of
the Asset Portfolio which shall not exceed the least of (i) the amount requested
by Seller in the applicable Purchase Notice, (ii) the unused portion of the
Purchase Limit on the applicable Purchase date, taking into account any other
proposed Incremental Purchase requested on the applicable Purchase date, and
(iii) the excess, if any, of the Net Portfolio Balance (less the Required
Reserves) on the applicable Purchase date over the aggregate outstanding amount
of the Aggregate Capital determined immediately prior to such Incremental
Purchase, taking into account any other proposed Incremental Purchase requested
on the applicable Purchase date.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of PDCo,
(ii) PVSI ceases to own, directly, 100% of the outstanding membership units of
Seller free and clear of any Adverse Claim or (iii) PDCo ceases to own, directly
or indirectly, 100% of the outstanding membership units or outstanding capital
stock of any Originator or the Servicer.
Ex. I-5


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the Seller Party therein refer to such
Obligor); (ii) which, consistent with the Credit and Collection Policy, would be
written off Seller’s books as uncollectible; (iii) which has been identified by
Seller as uncollectible or (iv) as to which any payment, or part thereof,
remains unpaid for 180 days or more from the original due date for such payment.
“Closing Date” means January 15, 2020.
“Collection Account” means each account listed on Exhibit IV and maintained at a
Collection Bank in the name of Seller.
“Collection Account Agreement” means with respect to each Collection Account and
Lock-Box, if applicable, a valid and enforceable agreement in form and substance
reasonably satisfactory to the Agent, among the Seller, the Servicer, the Agent
and any Collection Bank, whereupon the Seller, as sole owner of the related
Collection Account and the customer of the related Collection Bank in respect of
such Collection Account, shall transfer to the Agent exclusive dominion and
control over and otherwise perfect a first-priority security interest in, such
Collection Account and the cash, instruments or other property on deposit or
held therein.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form attached to the
related Collection Account Agreement, from Agent to a Collection Bank, or any
similar or analogous notice from Agent to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable; for the avoidance of doubt, in no
event shall Collections be deemed to include any such cash collections or other
proceeds from Excluded Receivables.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.
“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to make Incremental Purchases to the extent that the
Conduit (if any) in its Purchaser Group declines to make such Incremental
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6
hereof) and (ii) with respect to any individual Incremental Purchase hereunder,
its Pro Rata Share of the Cash Purchase Price therefor.
Ex. I-6


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Concentration Percentage” means (i) for any Group A Obligor, 12.0%, (ii) for
any Group B Obligor, 6.0%, (iii) for any Group C Obligor, 4.0% and (iv) for any
Group D Obligor, 3.0%.
“Conduit” has the meaning set forth in the preamble to this Agreement. As of the
Amendment Date, no Conduits are a party to this Agreement.
“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to the funding of other assets
of such Conduit); provided, however, that if any component of such rate is a
discount rate, in calculating such rate for such Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, the “weighted average cost” shall consist of (x) the
actual interest rate paid to purchasers of indexed Commercial Paper issued by
such Conduit, (y) the costs associated with the issuance of such Commercial
Paper (including dealer fees and commissions to placement agents), and (z)
interest on other borrowing or funding sources by such Conduit, including to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.
“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to Incremental Purchases, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Conduit’s name on Schedule A
to this Agreement, as such amount may be modified in accordance with the terms
hereof (including, without limitation, Section 4.6(b)) and (ii) with respect to
any individual Incremental Purchase hereunder, its Pro Rata Share of the
aggregate Cash Purchase Price therefor.
“Consent Notice” has the meaning set forth in Section 4.6(a).
“Consent Period” has the meaning set forth in Section 4.6(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent
Ex. I-7


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Obligation shall be such guaranteeing person’s reasonably anticipated liability
in respect thereof as determined by such Person in good faith.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including those with electronic
signatures or other electronic authorization), which may be executed in
counterparts and received by facsimile or electronic mail, pursuant to which
such Receivable arises or which evidences such Receivable.
“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.
“Credit Agreement” means the Amended and Restated Credit Agreement, dated on or
about January 27, 2017 (as it may be amended, restated, supplemented or
otherwise modified from time to time) by and among PDCo, the lenders from time
to time party thereto, and MUFG, as administrative agent.
“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the Closing Date and summarized in Exhibit VIII hereto,
as modified from time to time in accordance with this Agreement.
“Cut-Off Date” means the last day of a Fiscal Month.
“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of such date, by (ii) the result of
(x) the aggregate Outstanding Balance of all Receivables which were originated
during the immediately preceding Fiscal Month, minus (y) the aggregate Excluded
Sales with respect to Receivables which were originated during the immediately
preceding Fiscal Month.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables), (y) reduced as a result of converting such Receivable to an
Excluded Receivable or (z) reduced or canceled as a result of a setoff in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction) or (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable, Seller shall be deemed to have received a Collection of such
Receivable in the amount of (A) such reduction or cancellation in the case of
clause (i) above, and (B) the entire Outstanding Balance in the case of clause
(ii) above.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternate Base Rate.
Ex. I-8


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Default Ratio” means, as of any Cut-Off Date, a percentage equal to: (i) the
aggregate Outstanding Balance of all Receivables that became Defaulted
Receivables during the Fiscal Month ending on such Cut-Off Date, divided by (ii)
the aggregate Outstanding Balance of all Receivables on such day.
“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment or (ii) that is a Charged-Off Receivable.
“Delayed Financial Institution” has the meaning set forth in Section 1.2(a).
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.
“Dilution” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Dilution Horizon Ratio” means, as of any date, the greater of (I) a ratio
(expressed as a percentage), computed as of the last day of the most recently
ended Fiscal Months by dividing (i) the result of (x) the aggregate initial
Outstanding Balance of all Receivables originated by the Originators during the
most recently ended Fiscal Month, minus (y) the aggregate Excluded Sales with
respect to Receivables which were originated by the Originators during the most
recently ended Fiscal Month, by (ii) the Net Portfolio Balance as of the Cut-Off
Date of the most recently ended Fiscal Month and (II) 1.0.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the aggregate amount of all Dilution
(other than any Excluded Credit Rebill Dilution) in respect of Receivables which
occurred during the Fiscal Month ending on such Cut-Off Date, by (ii) the result
of (x) the aggregate initial Outstanding Balance of all Receivables originated
by the Originators during the Fiscal Month ending on such Cut-Off Date, minus
(y) the aggregate Excluded Sales with respect to Receivables which were
originated by the Originators during the Fiscal Month ending on such Cut-Off
Date.
“Dilution Reserve Floor Percentage” means the product of:
ADR x DHR
where:
ADR = Adjusted Dilution Ratio;
DHR = Dilution Horizon Ratio.
“Dilution Spike” means, at any time, the highest three (3) month average
Dilution Ratio observed over the previous 12 months.
Ex. I-9


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Dilution Volatility Ratio” means the product of:
((DS – ADR) x DS/ADR)
where:
ADR = Adjusted Dilution Ratio;
DS = Dilution Spike
“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to the Capital of each Financial Institution.
“Dynamic Dilution Reserve Percentage” means, at any time, a percentage
calculated as follows:
((SF x ADR) + DVR) x DHR
where:
SF = stress factor of 2.00;
ADR = Adjusted Dilution Ratio;
DVR = Dilution Volatility Ratio;
DHR = Dilution Horizon Ratio.
“Dynamic Loss Reserve Percentage” means, at any time, the product of:
SF x LR x LHR
where:
SF = stress factor of 2.00;
LR = the highest three-month average Loss Ratio over the past 12 months;
LHR = Loss Horizon Ratio.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Agent or (ii) a notification by the Required
Purchasers to the Agent (with a copy to the Seller) that the Required Purchasers
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.5, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and
Ex. I-10


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(2) (i) the election by the Agent or (ii) the election by the Required
Purchasers to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Seller and the Purchasers or by the Required Purchasers of written notice of
such election to the Agent.
“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) is not a natural person; (b) is organized under the
laws of the United States or any political subdivision thereof and has its chief
executive office in the United States; (c) is not an Affiliate of any of the
parties hereto or any other Patterson Entity; and (d) is neither a Designated
Obligor nor a Sanctioned Person,
(ii) the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,
(iii) that is not a Charged-Off Receivable, a Delinquent Receivable or a
Defaulted Receivable,
(iv) that is not a Government Receivable,
(v) that arises under a Contract that has not had any payment or other terms of
such Contract extended, modified or waived,
(vi) that (a) is an “account” or “payment intangible” within the meaning of
Article 9 of the UCC of all applicable jurisdictions and (b) is not evidenced by
“instruments” or “chattel paper”,
(vii) that is denominated and payable only in United States dollars in the
United States,
(viii) that arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,
(ix) that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract and (C) that has been
billed to the related Obligor,
(x) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,
Ex. I-11


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(xi) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
(xii) that satisfies all applicable requirements of the Credit and Collection
Policy,
(xiii) that was generated in the ordinary course of the applicable Originator’s
business,
(xiv) that arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),
(xv) as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent,
(xvi) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),
(xvii) which by its terms has Invoice Payment Terms of (i) if such Receivable is
an APAK Receivable, 15 days or less and (ii) if such Receivable is other than an
APAK Receivable, 90 days or less,
(xviii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(xix) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,
(xx) that arises under a Contract that does not permit the Outstanding Balance
of such Receivable to be paid in installments,
Ex. I-12


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(xxi) that is not a Modified Receivable,
(xxii) that, together with the related Contract, has not been sold, assigned or
pledged by the applicable Originator or Seller, except pursuant to the terms of
the Receivables Sale Agreement and this Agreement,
(xxiii) with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto,
(xxiv) for which the related invoice does not include any Excluded Receivables,
and
(xxv) with respect to which the related Contract directs payment thereof to be
sent directly to a Lock-Box or a Collection Account.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Erroneous Invoice” means, with respect to any Receivable, any invoice that was
delivered with respect thereto that included an error with respect to the
related Obligor (including its address), the Related Goods or similar items.
“Excess Concentration” means, without duplication, the sum of the following
amounts:
(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of the aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus


(b) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Extended Term Receivables, exceeds 10% of the
aggregate Outstanding Balance of all Eligible Receivables; plus


(c) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that have Invoice Payment Terms of greater than 30 days but
less than 61 days, exceeds 70% of the aggregate Outstanding Balance of all
Eligible Receivables; plus


Ex. I-13


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(d) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables as to which any payment, or part thereof, remains unpaid
for more than 30 days but less than 61 days from the original due date for such
payment, exceeds 20% of the aggregate Outstanding Balance of all Eligible
Receivables; plus


(e) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are APAK Receivables, exceeds 20% of the aggregate
Outstanding Balance of all Eligible Receivables.


“Excluded Credit Rebill Dilution” means, with respect to any Receivable, any
Dilution with respect thereto solely to the extent both (i) such Dilution
occurred solely as a result of cancelling an Erroneous Invoice and replacing it
with a Rebilled Invoice and (ii) each of the conditions set forth in the
definition of “Excluded Sale” have been satisfied with respect to such
Receivable.
“Excluded Receivable” means all indebtedness and other obligations owed to an
Originator, which is arising in connection with the sale of goods or the
rendering of services by an Originator, so long as such indebtedness or other
obligations both (i) which by its initial terms is payable in more than one
installment and (ii) does not constitute trade receivables; provided, however,
that no indebtedness or other obligation that is included in any Monthly Report
as a Receivable shall constitute an “Excluded Receivable”.
“Excluded Sale” means, with respect to any Receivable, the initial Outstanding
Balance of such Receivable to the extent that each of the following conditions
are currently satisfied with respect thereto: (i) the invoice with respect to
such Receivable was an Erroneous Invoice, (ii) the invoice with respect to such
Receivable was cancelled and replaced with a Rebilled Invoice, (iii) the
principal balance of the Rebilled Invoice is the same as the principal balance
of the Erroneous Invoice, (iv) neither the Erroneous Invoice nor the Rebilled
Invoice is with respect to any Excluded Receivable and (v) the Obligor of the
Rebilled Invoice is the same Obligor of the Erroneous Invoice or an Affiliate
thereof.
“Extended Term Receivables” means a Receivable with Invoice Payment Terms
greater than 60 days.
“Extension Notice” has the meaning set forth in Section 4.6(a).
“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.
“Facility Account” means the account numbered 701324717 maintained by Seller in
the name of “PDC Funding Company IV, LLC” at JPMorgan, together with any
successor account or sub-account.
Ex. I-14


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Facility Termination Date” means the earliest of (i) the Scheduled Termination
Date and (ii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of the Asset
Portfolio hereunder, the Federal Funds Effective Rate, at the option of such
Financial Institution, for such Financial Institution shall be the average rate
per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on Seller and the Seller Parties, except in the case of manifest error.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means the letter agreement dated as of the Amendment Date (as
amended, restated, supplemented, or otherwise modified from time to time) among
Seller and MUFG.
“Final Payout Date” means the date following the Amortization Date on which the
Aggregate Capital shall have been reduced to zero and all of the Aggregate
Unpaids, Obligations and all other amounts then accrued or payable to Agent, the
Purchaser Agents, the Purchasers and the other Indemnified Parties shall have
been indefeasibly paid in full in cash.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
“Financial Institution Yield” means for each respective Rate Tranche Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount equal to the product of the applicable Discount Rate for
such Capital (or portion thereof) multiplied by the Capital (or portion thereof)
of such Financial Institution for each day elapsed during such Rate Tranche
Period, annualized on a 360 day basis.
“Fiscal Month” means any of the twelve consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.
Ex. I-15


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.
“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Sections 9.1(f),
Agent and Seller shall negotiate in good faith amendments to the provisions of
this Agreement that relate to the calculation of such amounts with the intent of
having the respective positions of Agent and the Purchasers and Seller after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this Agreement and, until any such amendments have been agreed
upon, the amounts described in Sections 9.1(f) shall be calculated as if no such
change in GAAP has occurred.
“Government Receivables” means any Receivables for which the related Obligor is
the United States of America, any State or local government or any Federal or
state agency or instrumentality or political subdivision thereof.
“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s
or, if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’, or, if such Obligor
does not have a short-term rating from Moody’s, a rating of “Al” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group B
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or an
Affiliate of an Obligor that satisfies the definition of “Group A Obligor” shall
be deemed to be a Group A Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.
Ex. I-16


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A-2” by Standard & Poor’s or, if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard & Poor’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s or, if such Obligor does not have a
short-term rating from Moody’s, a rating of “Baal” or better by Moody’s on such
Obligor’s (or, if applicable, its parent’s or its majority owner’s) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such parent or
majority owner is a guarantor on the related Contract) receives a split rating
from Standard & Poor’s and Moody’s, then such Obligor (or its parent or majority
owner, as applicable) shall be deemed to have the lower of the two ratings;
provided, further, that if an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by either Standard & Poor’s or Moody’s, but not both, and
satisfies either clause (a) or clause (b) above, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to be a Group C
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group B Obligor” shall
be deemed to be a Group B Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.
“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s or, if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-”or better by Standard & Poor’s on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s or, if such Obligor
does not have a short-term rating from Moody’s, a rating of “Baa3” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group D
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of clause (a) of the definition of
“Excess Concentration” for such Obligors, unless such deemed
Ex. I-17


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, any Obligor (or its parent or majority owner, as
applicable, if such Obligor is unrated) that is rated by neither Moody’s nor
Standard & Poor’s shall be a Group D Obligor.
“Incremental Purchase” has the meaning set forth in Section 1.1(a).
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
“Indemnified Amounts” has the meaning set forth in Section 10.1.
“Indemnified Party” has the meaning set forth in Section 10.1.
“Independent Governor” shall mean a member of the Board of Governors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a governor of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager, governor or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Patterson Entity, or
any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, governor,
Affiliate or supplier of any of the Independent Parties, or (D) a member of the
immediate family of any director, officer, employee, partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties; (ii)
has prior experience as an independent director or governor for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors or governors thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and is employed by any such
entity.
Ex. I-18


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Interest Expense Coverage Ratio” shall have the meaning assigned to such term
in the Credit Agreement as in effect on the Amendment Date, including all
defined terms used within such term which defined terms and definitions thereof
are incorporated by reference herein; provided, however, that in the event the
Credit Agreement is terminated or such defined term is no longer used in the
Credit Agreement, the respective meaning assigned to such term immediately
preceding such termination or non-usage shall be used for purposes of this
Agreement. If, after the Amendment Date, the Interest Expense Coverage Ratio
maintenance covenant set forth in Section 6.21 of the Credit Agreement (or any
of the defined terms used in connection with such covenant (including the term
“Interest Expense Coverage Ratio”)) is amended, modified or waived, then the
test set forth in this Agreement or the defined terms used therein, as
applicable, shall, for all purposes of this Agreement, automatically and without
further action on the part of any Person, be deemed to be also so amended,
modified or waived, if at the time of such amendment, modification or waiver,
(i) each Purchaser Agent and the Agent is a party to the Credit Agreement and
(ii) such amendment, modification or waiver is consummated in accordance with
the terms of the Credit Agreement.
“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.
“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.
“Legal Maturity Date” means the date that is one hundred and eighty days
following the due date of the latest maturing Receivable in the Asset Portfolio
on the date of the occurrence of the Amortization Date.
“Leverage Ratio” shall have the meaning assigned to such term in the Credit
Agreement as in effect on the Amendment Date, including all defined terms used
within such term which defined terms and definitions thereof are incorporated by
reference herein; provided, however, that in the event the Credit Agreement is
terminated or such defined term is no longer used in the Credit Agreement, the
respective meaning assigned to such term immediately preceding such termination
or non-usage shall be used for purposes of this Agreement. If, after the
Amendment Date, the Leverage Ratio maintenance covenant set forth in Section
6.20 of the Credit Agreement (or any of the defined terms used in connection
with such covenant (including the term “Leverage Ratio”)) is amended, modified
or waived, then the test set forth in this Agreement or the defined terms used
therein, as applicable, shall, for all purposes of this Agreement, automatically
and without further action on the part of any Person, be deemed to be also so
amended, modified or waived, if at the time of such amendment, modification or
waiver, (i) each Purchaser Agent and the Agent is a party to the Credit
Agreement and (ii) such amendment, modification or waiver is consummated in
accordance with the terms of the Credit Agreement.
“LIBO Rate” means the rate per annum equal to the greater of (a) 0.00% and (b)
the sum of (i) (a) the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) for deposits in U.S. dollars, as published by
Reuters (or any successor thereto), as of 11:00 a.m. (London time) two
Ex. I-19


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Business Days prior to the first day of the relevant Rate Tranche Period, and
having a maturity equal to such Rate Tranche Period, provided that, (i) if
Reuters (or any successor thereto) is not publishing such information for any
reason, the applicable LIBO Rate for the relevant Rate Tranche Period shall
instead be the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any person which takes over the administration of
that rate) for deposits in U.S. dollars, as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Rate Tranche Period, and having a
maturity equal to such Rate Tranche Period, and (ii) if no such London interbank
offered rate is available to Agent, the applicable LIBO Rate for the relevant
Rate Tranche Period shall instead be the rate determined by Agent to be the rate
at which MUFG offers to place deposits in U.S. dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Rate Tranche Period, in the
approximate amount to be funded at the LIBO Rate and having a maturity equal to
such Rate Tranche Period, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such Rate
Tranche Period plus (ii) 1.00% per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the result of (x) the aggregate Outstanding
Balance of Receivables generated by the Originators during the preceding three
(3) Fiscal Months prior to the Fiscal Month ending on such Cut-Off Date, minus
(y) the aggregate Excluded Sales with respect to Receivables generated by the
Originators during the preceding three (3) Fiscal Months prior to the Fiscal
Month ending on such Cut-Off Date, by (ii) the amount equal to the Net Portfolio
Balance as of the last day of the most recently ended Fiscal Month.
“Loss Ratio” means, as of any Cut-Off Date, the greater of (A) the ratio
(expressed as a decimal) computed by dividing (i) the aggregate Outstanding
Balance of all Defaulted Receivables on such Cut-Off Date by (ii) the result of
(x) the aggregate Outstanding Balance of Receivables generated by the
Originators during the Fiscal Month four (4) months prior to the Fiscal Month
ending on such Cut-Off Date, minus (y) the aggregate Excluded Sales with respect
to Receivables generated by the Originators during the Fiscal Month four (4)
months prior to the Fiscal Month ending on such Cut-Off Date and (B) 0.00%.
“Loss Reserve Floor” means 12.0%.
“Losses” means the Outstanding Balance of any Charged-Off Receivable.
“Losses-to-Liquidation Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing: (i) the aggregate Losses (net of
recoveries) during the Fiscal
Ex. I-20


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
Month ending on such Cut-Off Date on all Receivables, by (ii) the aggregate
amount of Collections (other than Deemed Collections) received during the Fiscal
Month ending on such Cut-Off Date.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Provider to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.
“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” has the meaning set forth in the preamble to this Agreement.
“MUFG Roles” has the meaning set forth in Section 14.13(a).
“Net Portfolio Balance” means, at any time, the aggregate Outstanding Balance of
all Eligible Receivables at such time reduced by the Excess Concentration at
such time.
“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a capitalized lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.
Ex. I-21


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Originator” means PVSI, in its capacity as seller under the Receivables Sale
Agreement, and any other seller from time to time party thereto.
“Other Costs” shall have the meaning set forth in Section 10.3.
“Other Sellers” shall have the meaning set forth in Section 10.4.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“Patriot Act” has the meaning set forth in Section 14.19.
“Patterson Entity” means each of PDCo, the Servicer and each Originator and
their respective successors and assigns.
“Payment Instruction” has the meaning set forth in Section 1.4.
“PDCo” means Patterson Companies, Inc., a Minnesota corporation, together with
its successors and assigns.
“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of the Closing Date, by Performance Provider in favor of Seller, substantially
in the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by MUFG or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Product Return Estimate” means, as of any date of determination, the aggregate
amount of Dilution or similar adjustments that are expected by the Servicer to
be made or otherwise incurred with respect to the then outstanding Receivables
and solely as a result of returned goods, as such expected Dilution and similar
adjustments are reflected on the books and records of the Originator and the
Seller and reserved for by the Originator and the Seller, as determined
Ex. I-22


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
in consultation with the external accountants of the Originator and in
accordance with the customary procedures established by the Originator and such
accountants.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions, adjusted as
necessary to give effect to the application of the terms of Section 4.6, and (b)
for each Conduit, a percentage equal to (i) the Conduit Purchase Limit of such
Conduit, divided by (ii) the aggregate amount of all Conduit Purchase Limits of
all Conduits hereunder.
“Purchase” means an Incremental Purchase or a Reinvestment.
“Purchase Limit” means $39,375,000, as such amount may be modified in accordance
with the terms of Section 4.6(b).
“Purchase Notice” has the meaning set forth in Section 1.2(a).
“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).
“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.
“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit (if any) for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
Agent, a group consisting of such Purchaser Agent and the Conduit (if any) and
Related Financial Institution(s) for which such Purchaser Agent is acting as
Purchaser Agent hereunder.
“Purchasers” means each Conduit and each Financial Institution.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“PVSI” has the meaning set forth in the preamble to this Agreement.
“Rate Tranche Period” means, with respect to any portion of the Asset Portfolio
held by a Financial Institution:
(a) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the LIBO Rate, (i)
initially, the period commencing on the date of the Incremental Purchase
pursuant to which such Capital was first funded and ending on the next
Settlement Date and (ii) thereafter, each period commencing on such Settlement
Date and ending on the next Settlement Date; or
Ex. I-23


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
(b) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the Alternate Base Rate, (i)
initially, the period commencing on the date of the Incremental Purchase
pursuant to which such Capital was first funded and ending on the next
Settlement Date and (ii) thereafter, each period commencing on such Settlement
Date and ending on the next Settlement Date.
If any Rate Tranche Period would end on a day which is not a Business Day, such
Rate Tranche Period shall end on the next succeeding Business Day. In the case
of any Rate Tranche Period for any portion of any Financial Institution’s
Capital which commences before the Amortization Date and would otherwise end on
a date occurring after the Amortization Date, such Rate Tranche Period shall end
on the Amortization Date. The duration of each Rate Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution.
“Ratings Request” has the meaning as specified in Section 10.2(c).
“Rebilled Invoice” means, with respect to any Receivable, any invoice that was
issued in replacement of a prior Erroneous Invoice.
“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or an Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale, licensing or financing of goods or the rendering of services by an
Originator, and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto; provided, however, that “Receivable” shall
not include any Excluded Receivable. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor, any Originator or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of the Closing Date, by and among the Originators and Seller, as
amended, restated, supplemented or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
Ex. I-24


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with (a) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency; (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act adopted by Congress on
July 21, 2010 or (c) the revised Basel Accord prepared by the Basel Committee on
Banking Supervision as set out in the publication entitled “International
Convergence of Capital Measurements and Capital Standards: a Revised Framework,”
as updated from time to time (including, without limitation, the Basel II and
Basel III).
“Reinvestment” has the meaning set forth in Section 1.5.
“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.
“Related Goods” means with respect to any Receivable, the goods sold or licensed
to or financed for the Obligor which sale, licensing or financing gave rise to
such Receivable and all financing statements or other filings with respect
thereto.
“Related Security” means, with respect to any Receivable:
(i) all of Seller’s interest in the Related Goods or other inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to
Ex. I-25


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
time supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Performance Undertaking,
(vii) all of Seller’s right, title and interest in and to each Lock-Box and
Collection Account, and any and all agreements related thereto,
(viii) all Collections in respect thereof, and
(ix) all proceeds of such Receivable and any of the foregoing.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Purchasers” means, at any time, the Financial Institutions with
Commitments in excess of 75% of the aggregate Commitments hereunder; provided,
however, at any time there are only two Financial Institutions, “Required
Purchasers” shall mean both such Financial Institutions.
“Required Ratings” has the meaning as specified in Section 10.2(c).
“Required Reserve” means, on any day during a Fiscal Month, (i) the greater of
(a) the sum of the Loss Reserve Floor, the Dilution Reserve Floor Percentage the
Yield Reserve Percentage, and Servicing Reserve Percentage and (b) the sum of
the Dynamic Loss Reserve Percentage, the Dynamic Dilution Reserve Percentage,
the Yield Reserve Percentage, and the Servicing Reserve Percentage, multiplied
by (ii) the Net Portfolio Balance as of such date, plus (iii) the Product Return
Estimate as of such date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class
Ex. I-26


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
of membership units of Seller now or hereafter outstanding, and (v) any payment
of management fees by Seller (except for reasonable management fees to the
Originators or their Affiliates in reimbursement of actual management services
performed).
“RPA Deferred Purchase Price” has the meaning set forth in Section 1.6.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Amendment Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S. government,
including those administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of applicable law.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Scheduled Termination Date” means September 30, 2020, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers in
accordance with Section 4.6(a).
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Seller Party” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
Ex. I-27


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Servicing Fee” has the meaning set forth in Section 8.6.
“Servicing Fee Rate” means 1.0% per annum.
“Servicing Reserve Percentage” means, at any time, a percentage equal to the
product of (i) the Servicing Fee Rate divided by 360, times (ii) the Days Sales
Outstanding at such time.
“Settlement Date” means (A) the 13th day of each calendar month, and (B) the
last day of the relevant Rate Tranche Period in respect of each portion of
Capital of any Financial Institution; or, in each case, if such day is not a
Business Day, then the first Business Day thereafter.
“Settlement Period” means (i) in respect of the Capital of any Conduit, each
Accrual Period and (ii) in respect of each portion of Capital of any Financial
Institution, the entire Rate Tranche Period of such portion of Capital.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Subordinated Note” has the meaning set forth in the Receivables Sale Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.
“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.
“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).
“Termination Date” has the meaning set forth in Section 2.2(c).
Ex. I-28


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“Termination Percentage” has the meaning set forth in Section 2.2(c).
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Performance Undertaking, each
Collection Account Agreement, each Fee Letter, the Subordinated Note and all
other instruments, documents and agreements executed and delivered in connection
herewith, in each case, as amended, restated, supplemented or otherwise modified
from time to time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“US Bank” means U.S. Bank National Association, a national banking association,
together with its successors and assigns.
“Yield Reserve Percentage” means, at any time, a percentage equal to the product
of (i) the Alternate Base Rate as of such date divided by 360, (ii) 1.5 and
(iii) the highest the Days Sales Outstanding over the most recent 12-months.
All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section are references
to such Section in such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
law, rule, regulation, or directive of any governmental or regulatory authority
refer to such law, rule, regulation, or directive, as amended from time to time
and include any successor law, rule, regulation, or directive; (h) references to
any agreement refer to that agreement as from time to time amended or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (i) references to any Person include that Person’s
successors and assigns; (j) headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof; (k) unless otherwise provided, in the calculation of time from a
specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and
Ex. I-29


737919142 18589498

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT
“until” each means “to but excluding”; (l) terms in one gender include the
parallel terms in the neuter and opposite gender; and (m) the term “or” is not
exclusive.


Ex. I-30


737919142 18589498